 Case 1:19-cv-24426-KMM Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 4

                                                                            FILEDBY !
                                                                                    6 !/ D,c.
I ReynierEire                                                                     02T 23 2919
2 125NE 120s-r                                                                    ctkklt
                                                                                       qtl.logf
  NorthMiamiFlorida33161                                                          S'D.OFFLX.-MIAC
a 305-915-9206
     Eirelo6olhotmail.com
4
                                              D ISTRICT CO URT
5
6                                    SOU TH ERN D ISTRIC OF FLOR ID A

7 REYN IER EIR E,                                         Case N o.:EEO C Charge 510-2018-06448
8                      Plaintiff,
9    vs.                                                          COM PLA IN T
10
     QUEST DIAGNOSTICS,
11
                        Defendant
12
                  The plaintifrR eynier Eire proceeding Pro Se,bringsforth the follow ing causes ofactio
l3
14   and allegesthe follow ing:

15         1.     Plaintiffis and individualand residentofN orth M iam iFlorida U SA
16         2. Defendantisacom oration andatthetim eofthiscomplaint,aresidentofM iramarFlorida
l7
           3. On oraboutM ay 6,2019 Plaintiffwasdenythe opportunityto afairinterview Processb
l8
                pœssing him over forprom otion in a disparate m nnner partially base in ltis naturalorigin
l9

20               andorage.ViolatingTitleVlloftheCivillkightsactof1964(TitleVlI).TitleVlIprotect
21               an em ployee from an em ployer'sdiscriminatory conduct.Afterapplying fora Superviso
22
                position through the proper chnnnels,caused lzim to suffer depression creating a hostil
23
                 working environm entforhim .
24
25                                              Statem entoffacts.

26         4. PlaintiF ReynierEire,SpanishmaleisacareeremployeeatQuestDiagnosticswithoverl
27               years of dcdicated service with the Logistics Departm ent M irnm ar South Florid
28
                COM PLA INT -1
 Case 1:19-cv-24426-KMM Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 4




1           throughoutPlaintiY stenurew1111QuestDiar osticshe hasproven to bean exemplar
2           employee,evidenced by nllmerotlspromotionsand aw ards Recently once again Ques
                                                                          .


3
            failed to provide ReynierEire a re% onable opporttmity fora promotion by denying hi
4
            theopportunity to afairinterview processafterbeing strongly encotlraged bytheM anage
5
6           ofthe department.

7                                                 CO U NT ON E
8                                                 o jscrim ination
9
            O n oraboutM ay 6,2018 D efendantfailed to provide a fairinterview processto the
10
     Plaintiffafter encom aging the Plaintiffto apply forthe position.'I'he Defendant's conductas
11
12 alleged atlength herein constim tesdiscrim ination bmsed on race in violation ofTitle V I1.The

13 stated remsonsfortheDefendant'sconductwerenottrueremsonsbutinstead werepretextto hide
14
     the D efendant,s discrkm iyjatory anim us.
15
                                         COU NT TW O
16
                                         Reprisaland retaliation
l7
Ig See attached exhibitA .'
                          l'he stated reasonsforthe D efendant's conductwere nottrue reasonsbut

19 instead were pretextto hide the D efendnnt'sdiscrim inatory anim us.
20                                       PrayerforRelief
21
                                          W herefore,the Plaintiffrequeststhatthe courtaw ards him :
22
23       a) A retroactiveSupervisorpromotionlevelwithbenetitsandotheremolumentsof
24          em ploym ent.

25       b) TheSllm of$120,000.00incompensatorydamagessuflkredbecauseofthe
26          discrim ination and retaliation.
27
                                                         Dated this 28 ofOctober,2019.
28
           COM PLA INT -2
 Case 1:19-cv-24426-KMM Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 4




1                                             Respectfully Submitted,
2

3

4

5
                                                      Eire
6                                             Pro Se
                                              1250N E 120 ST
7                                             N orth M iam iFlorida 33161
                                              Eireltl6or
                                                       , '/
                                                        9t).
                                                           hotmail.com
8
                                              Cell305- 15-9206
9

I0

11 CcQuestDiagnostics
12    Attention:M ichelle G Fefferm an,Esq.
      500 Plaza D rive
l3
       Secaucus,N J 07094
14

15

16

17

18

19

20

2l

22

23

24

25

26

27

28
        COM PLA IN T -3
  w hathaveldo-
Case            w- ?
     1:19-cv-24426-KMM Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 4
  R- e O e e e doe -               e % - van- - e -            a- e    we     r- e .
  W Y e = - * doe a-          e    G anve niY toe e-      -    le - e o Kv M andwM in
  afew e    kwasresoked.
  W hv?w ieneve-    elx -    =-Ruptozweeksoftrininm
  Karenvanœ reenK ado-       nt- -' stoodinfrontofc andannœ mrvdthatoure ice had
  beo m u- e t-           dea t- wm -     e- Mg- dM -        spee yke M khtat
  my- ae e ll- le e *t- - œ m e o ee - - - o e- limRyl
  œpliedextu- melllllshem tel weqw uknow we lmeam e ldonoe w what- meen.
  W hW w hoarew ao telln- nottooe ylhelaw?
  A- r% oe       l% r-    w - G l- x M o -        e   e       -oM e n- - d.
  MysuR e rd- ph3- - n       meinte middlofthev e withanintime
                                                             e mF
                                                               '
  a*HN
     ' e e e - ye k- bYe tY o a- e e l- e        Y doo omeaO ue ol
  A m œ- e Y - -          d- r,ll* katm e a k > W lllla *de - to e e= - aoasl
  wenh he answerY xandlr- ' Joedon'tw u - w uarebeente         lo e he
                                                                    ' againstme? He
  w alkeda- y.
  W hv?
  W ho k behlndaiofthk?

  StAlle   l- = - e               e px e ev M e           e      ke o te - e t- K ne
  hade he e - w ae e - -     -    nu ax - e --  ryk- - m - - n
  onœ m  laM e ?Hee Re lœ ete w ue o ae e K e o el- œ - œ o r
  nume ae - M aWu of- - - eo e ae x< e a- > ne = - > lwill
  -- --
      '='r> ' fprO e      m e lc se e w arnerkee-' Regkni M-       G e= e o
  fulk- inmeinor- ae otlw q- w'       tpro-   o e Tintacttle posltkm wase gto
  beo- ae e m e e - nota- e e aN - o w - e l-               - - phJpea= n
  mys-        ae tœ * aH m - e ae - o in- e e w u- lœ ?Hle e l
  O neàollw uRew le   e hu le x œ o lnde 't- > ew uaœ beenusetoolalkleagain? me
  whoe- k K ne     o -     m eae eae heu-'= a- .
